DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 23 August 2022 has been entered.  Claims 1-5 and 9-31 are pending; claims 1-5 and 9 are amended; and claim 31 is newly added.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejection.  The separate rejections based on Sentis and Gluckman are updated to reflect the newly added limitation to the claim.  Namely, as explained in the updated rejections below, both references discloses a device configured to engage with the back surfaces of teeth.  A new rejection based on Frost, previously cited, is also provided.

Applicant’s arguments, see Remarks filed 23 August 2022, with respect to the rejection of claims 21-26, 28 and 30 under 35 U.S.C. 102(a)(1) with respect to Jambor have been fully considered but are not persuasive.  The applicant argues the clothespin style clamp taught by Jambor could not be secured to the back of the teeth in such a fashion that light emitted from the light source would reach the oropharynx.  The examiner respectfully disagrees.   The oropharynx includes the soft palate, side and back wall of the throat, tonsils, and the back third of the tongue.  The applicant argues any rotation required to clamp the clamp to the back surfaces of teeth would result in the laser being directed toward the top or bottom of the mouth.  However, as noted, the oropharynx comprises a large portion of the oral cavity and some angular deviation from dead center would not prevent the laser from being directed to a portion of the oropharynx e.g. the soft palate.

Applicant’s arguments with respect to claim 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost (US 9,180,308 B1), of record.

[Claim 1] Frost discloses an illumination device comprising:
at least one light source (laser diode within a housing, Fig. 1 #12) configured to emit light with a radiant flux (light inherently has a radiant flux) [col. 4, lines 5-15], wherein the at least one light source is arranged to irradiate the light on tissue within a body cavity (a laser output, Fig. 1 #20, provides light to the oral or nasal cavity) [abstract; col. 4, lines 36-43]; 
a light guide (fiber optic cable, Fig. 1 #18) configured to receive the light from the at least one light source; and 

    PNG
    media_image1.png
    289
    490
    media_image1.png
    Greyscale


a light guide positioner (biteplate or mouthpiece, Fig. 3 #42) that is configured to engage with back surfaces of teeth (the biteplate surrounds the teeth including the inner surfaces of the teeth) to secure the light guide for providing the light to the tissue within the body cavity, wherein the light guide extends through the light guide positioner and the light guide positioner is configured to reside at least partially within the body cavity to index a portion of the light guide deeper into the body cavity than the light guide positioner (see annotated Figure 3 above).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gluckman (US 4,736,745).

[Claim 1] Gluckman discloses an illumination device (laser treatment device) comprising: 
at least one light source (laser light generator, Fig. 1 #10) configured to emit light with a radiant flux (laser light inherently has a radiant flux produced from an effective illumination at 30 J/cm2 or 50 J/cm2), wherein the at least one light source is arranged to irradiate the light on tissue within a body cavity (oral cavity) [col. 3, lines 49-68]; 
a light guide (fiber optic bundle, Figs. 1-2 #11, including fiber optic diffusers, Figs. 1-2 #14, 15) configured to receive the light from the at least one light source [col. 3, lines 34-48]; and 
a light guide positioner (holder, Figs. 2-3 #16) that is configured to engage with back surfaces of teeth (the holder is configured such that the shield may settle between teeth when bitten, when between teeth the holder would engage the back surfaces of teeth closest to the front of the mouth as shown in Figure 2) to secure the light guide for providing the light to the tissue within the body cavity (the fiber optic diffusers are secured via apertures, Figs. 2-3 #26, 27, 32, 33), wherein the light guide extends through the light guide positioner (via the apertures) and the light guide positioner is configured to reside at least partially within the body cavity (oral cavity e.g. between teeth) to index a portion of the light guide deeper into the body cavity than the light guide positioner (as seen in Figure 2, the distal ends of the fiber optic diffusers extend distal o the holder) [col. 3, lines 10-41]; 
wherein the at least one light source, the light guide, and the light guide positioner are arranged to provide an irradiance to the tissue [col. 4, lines 27-33].


Claims 21-26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jambor (EP 3108931A1).

[Claim 21] Jambor discloses an illumination device (irradiation device) comprising: 
at least one light source (lasers, Figs. 1-2 #7, 8) arranged to emit light with a radiant flux (laser light inherently has a radiant flux); and 
a mouthpiece (clamping means, Fig. 1 #12, 13, similar to a clothespin) that is configured to engage with one or more surfaces of an oral cavity (preferably the V-shaped corners, Fig. 1 #16, 17, of the mouth, Fig. 1 #14), wherein at least a portion of the mouthpiece is arranged to engage with back surfaces of teeth within the oral cavity (due to the clothespin like structure of the clamping means, the clamping means is capable of being placed in contact with the back of the teeth when positioned in the mouth);
wherein the at least one light source and the mouthpiece are arranged to provide the light to tissue of an oropharynx with an irradiance (light generated by the lasers inherently has an irradiance is emitted from a distal end of the lasers such that it is capable of providing light to the oropharynx) and the at least one light source and the mouthpiece are configured such that one or more portions of the light travel along a direct path from the at least one light source to the tissue of the oropharynx with an angle of incidence of 90 degrees with a tolerance of plus or minus 10 degrees (the light is emitted perpendicular to the tissue from the laser and there are no optics in the path of the light once in leaves the laser, the laser itself comprises a protective can, Fig. 2 #20, and a window, Fig. 2 #32, in which a lens, Figs. 1-2 #18, is integrated; therefore, the light has a direct path from the laser to the oropharynx when positioned appropriately) [pars. 0050-0056].

[Claim 22]  The at least one light source may be positioned outside the oral cavity (e.g. held outside the mouth, this is merely an intended use).

[Claim 23]  The at least one light source may be positioned at a distance from the tissue of the oropharynx that is in a range from 70 millimeters (mm) to 96 mm to provide the irradiance (the illumination device may be positioned such that the light source is located at the claimed distance, this is merely an intended use).

[Claim 24] The irradiance is no more than 80 mW/cm2 when the distance is 70 mm from the tissue of the oropharynx (the irradiance is zero when the laser is off and positioned at 70 mm, this is an intended use).

	[Claims 25-26] Jambor discloses the light is configured to induce a biological effect at the oropharynx, wherein the biological effect comprises at least one of altering a concentration of one or more pathogens and altering growth of the one or more pathogens (lasers may be used to accelerate or assist in the treatment of inflammations and/or infections - infections are well-known to be caused bacteria, viruses, fungus, or other microorganisms) [par. 0003].

[Claim 28] Jambor discloses a light guide (the portion of the illumination device extending distally beyond the lens, Fig. 1 #18, of the light source, Fig. 1 #7, as shown in Figure 1) that is configured to receive the light from the at least one light source.

[Claim 30] Jambor discloses the mouthpiece and the light guide are parts of a single structure (the clamping means and light guide are part attached one another forming a single structure) [par. 0051].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, 9-15, 17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Sentis et al. (US 2017/0333728) as evidenced by Yang et al. (US 10,463,873).

[Claim 1] Sentis discloses an illumination device (pacifier, Fig.1 #10) comprising: 
at least one light source (LEDs, Fig. 1 #2) configured to emit light with a radiant flux (light emitted from the LEDs inherently has a radiant flux), wherein the at least one light source is arranged to irradiate the light on tissue within a body cavity (oral cavity) [pars. 0012, 0039]; 
a light guide (light-diffusing member/nipple, Fig. 1 #18) configured to receive the light from the at least one light source [par. 0039]; and 
a light guide positioner (mouth shield, Fig. 1 #50) that is configured to engage with back surfaces of teeth secure the light guide for providing the light to the tissue within the body cavity, wherein the light guide extends through the light guide positioner and the light guide positioner is configured reside at least partially in the body cavity (The mouth shield is of similar design when compared to  the mouth shield, Fig. 22 #2210 and Fig. 23 #2320, taught by Yang.  Yang discloses biting the mouth shield may assist in keeping the user's mouth wide open while holding the position of the phototherapeutic device during the phototherapy, thus preventing the phototherapeutic device from slipping into, or being swallowed by the user into the user's digestive canal [col. 23, lines 12-19].  The mouth shield is configured such that the shield may settle between teeth when bitten, when between teeth the mouth shield would engage the back surfaces of teeth closest to the front of the mouth) to index a portion of the light guide deeper into the body cavity than the light guide positioner (the mouth shield prevents the infant from inserting the pacifier entirely into the oral cavity and based on Yang is configured to allow a child/adult to bite the mouth shield to hold the device in place) [Sentis: par. 0039]; 
wherein the at least one light source, the light guide, and the light guide positioner are arranged to provide an irradiance (approximately 70 mW/cm2 which depending on distance decreases to 10 mW/cm2) to the tissue [par. 0047].
Sentis does not disclose that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than the irradiance.  The skilled artisan would recognize that irradiance is a function of the applied radiant flux and area of incidence, and therefore easily adjustable based on the radiant flux of the source, divergence/convergence of the light, distance and desired area of incidence.  

[Claim 2] The skilled artisan would find it obvious to select a radiant flux to achieve the desired irradiance values taught by Sentis including a radiant flux in milliwatts (mW) that is 5 to 20 times greater than the irradiance in milliwatts per square centimeter (mw/cm2) when the irradiance is in a range of from 5 mW/cm2 to 200 mW/cm2 (approximately 70 mW/cm2 which depending on distance to the tissue decreases to 10 mW/cm2) [par. 0047].  The applicant’s specification, paragraph [00250], seemingly indicates no criticality to this feature: “the radiant flux may be in a range from 5 to 20 times greater than the irradiance, or in a range from 5 to 15 times greater than the irradiance, among other ranges and depending on the embodiments.” Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

[Claim 3] Sentis discloses wherein the irradiance is in the range of from 45 mW/cm2 to 80 mW/cm2 (approximately 70 mW/cm2) [par. 0047].

[Claims 4-5, 9] Sentis discloses applying an irradiance of approximately 70 mW/cm2 which depending on distance to the tissue decreases to 10 mW/cm2 [par. 0047].  When positioned at distances of 96 mm, 83 mm and 70 mm, the irradiance would respectively be up to 40 mW/cm2, up to 60 mW/cm2 and up to 80 mW/cm2 (the examiner notes “up to” simply means at least some irradiance not exceeding the stated value).

[Claims 10-12] Sentis discloses applying wavelengths between 600 nm and 700 nm [par. 0008, 0047] which the applicant’s specification indicates are capable of altering the growth or concentration of one or more pathogens including a virus, bacteria and fungus [pars. 00224, 00237, 00404]. 

[Claim 13] Sentis discloses a wavelength of 660 nm [par. 0047], the applicant’s specification indicates a wavelength of 660 nm may be both anti-inflammatory and NO-releasing [par. 00275].

[Claim 14] Sentis meets the limitation of irradiating the light on the tissue within the body cavity comprises administering a dose of light with a light therapeutic index in a range from 2 to 250, the light therapeutic index being defined as a dose concentration that reduces tissue viability by 25% divided by a dose concentration that reduces cellular percentage of the one or more pathogens by 50%.  This is a wavelength, tissue and pathogen dependent limitation and the associated dose will vary based on the particulars of the wavelength used, the tissue, and the pathogen.  Sentis discloses a wavelength and dosage taught by the application, as explained above, so the device meets this limitation.

[Claim 15] Sentis discloses the light guide positioner comprises a mouthpiece (the mouth shield is interpreted to be a mouthpiece) that is configured to engage with one or more surfaces of an oral cavity of a user (interior of the lips) [par. 0039] and the tissue comprises tissue of the oropharynx (this is an intended use of the device that is capable of being performed by the device because light is emitted from the distal end of the device into the oral cavity, such light would be incident on the oropharynx when the device is positioned and held in the mouth).

[Claim 17] Sentis discloses a tongue depressor that is configured to depress the user's tongue for providing the light to the oropharynx, wherein the tongue depressor is formed by a portion of the light guide (the light diffusing member/nipple, Fig. 1 #18, is an elongated element that is positioned within the mouth.  When positioned with the mouth over the tongue, the light diffusing member/nipple is capable of serving as a tongue depressor) [par. 0039].

[Claim 19] Sentis discloses irradiating the light to the tissue within the body cavity comprises administering a dose of light in a range from 0.5 to 100 J/cm2 (approximately 8 J/cm2) [par. 0048].

[Claim 20] Sentis discloses the light guide and the light guide positioner are parts of a single structure (see Fig. 1 which shows the light-diffusing member/nipple, #18, extending from the mouth shield, #50, as a continuous piece).


Claims 2, 4-5, 9, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gluckman (US 4,736,745) as applied to claim 1 above.

[Claim 2] Gluckman discloses the strength or intensity of the light is adjusted so that non-sensitized tissue is not damaged [abstract; col. 1, lines 53-61] but does not explicitly disclose that a value of the radiant flux in milliwatts (mW) is in a range from 5 to 20 times greater than the irradiance in milliwatts per square centimeter (mW/cm2).
The skilled artisan would recognize that irradiance is a function of the applied radiant flux and area of incidence, and therefore easily adjustable based on the radiant flux of the source, divergence/convergence of the light, distance to desired tissue and desired area of incidence.  The skilled artisan would find it obvious to select a radiant flux to achieve the desired irradiance for treatment taught by Gluckman including a radiant flux that is 5 to 20 times greater than the irradiance.  The applicant’s specification, paragraph [00250], seemingly indicates no criticality to this feature: “the radiant flux may be in a range from 5 to 20 times greater than the irradiance, or in a range from 5 to 15 times greater than the irradiance, among other ranges and depending on the embodiments.” Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.

[Claim 4] The irradiance is up to 45 mW/cm2 when the at least one light source is positioned at a distance of 96 mm from the tissue (the irradiance is zero when the laser is off and positioned at 96 mm, this is an intended use).

[Claim 5] The irradiance is up to 60 mW/cm2 when the at least one light source is positioned at a distance of 83 mm from the tissue (the irradiance is zero when the laser is off and positioned at 83 mm, this is an intended use).

[Claim 9] The irradiance is up to 80 mW/cm2 when the at least one light source is positioned at a distance of 70 mm from the tissue (the irradiance is zero when the laser is off and positioned at 70 mm, this is an intended use).

	[Claim 15] Gluckman discloses the light guide positioner comprises a mouthpiece (holder, Figs. 2-3 #16) that is configured to engage with one or more surfaces of an oral cavity (teeth and cheek) of a user [col. 3, lines 34-41] and the tissue comprises tissue of the oropharynx (the holder permits substantially the entire oral cavity to be non-selectively irradiated) [col. 4, lines 27-33].

	[Claim 16] Gluckman discloses the mouthpiece comprises one or more bite guards (tabs, Figs. 2-3 #22, 28, and arms, Figs. 2-3 #24, 29) for protecting and securing the light guide.

[Claim 17] Gluckman discloses a tongue depressor that is configured to depress the user's tongue for providing the light to the oropharynx, wherein the tongue depressor is formed by a portion of the light guide (the holder and fiber optics due to their shape serve to depress the tongue as shown in Figure 2).

[Claim 19] Gluckman discloses irradiating the light to the tissue within the body cavity comprises administering a dose of light in a range from 0.5 joules per square centimeter (J/cm2) to 100 J/cm2 (an effective illumination at 30 J/cm2 or 50 J/cm2) [col. 3, lines 49-68].

[Claim 20] Gluckman discloses the light guide is secured to the light guide positioner (fiber optic diffusers are secured via apertures, Figs. 2-3 #26, 27, 32, 33, of the holder).  When secured/coupled the light guide and light guide positioner are interpreted as being parts of a single structure.


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gluckman (US 4,736,745) as applied to claim 2 above, in view of Whitehurst (US 2002/0029071).

[Claim 3] Gluckman discloses an illumination device for treating oral cancer but does not disclose an irradiance of 45-80 mW/cm2.
Whitehurst discloses an analogous therapeutic device for treating oral cancer using a light source having an irradiance of 45 mW/cm2 [pars. 0045-0046; claim 63].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source of Gluckman to include a light source capable of emitting with an irradiance of 45 mW/cm2, as taught by Whitehurst, in order to predictably treat oral cancer.

[Claim 18] Gluckman discloses an illumination device for treating oral cancer but does not disclose a peak wavelength between 410-440 nm.
Whitehurst discloses an analogous therapeutic device for treating oral cancer using a light source having a peak wavelength of 400-430 nm, preferably 430 nm [pars. 0015, 0045-0046, 0059; claims 4, 63].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source of Gluckman to include a light source capable of emitting with a peak wavelength of 430 nm, as taught by Whitehurst, in order to predictably treat oral cancer.


Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jambor (EP 3108931A1) as applied to claims 26 and 28 above respectively, in view of Soukos et al. (US 2005/0064371).

[Claim 27] Jambor discloses the light is configured to accelerate or assist in the treatment of inflammations and/or infections - infections are well-known to be caused bacteria, viruses, fungus, or other microorganisms [par. 0003].  Jambor does not explicitly disclose coronaviridae. 
Soukos discloses an analogous oral cavity treatment system comprising applying a wavelength of 420 nm at a fluence of 32 J/cm2 to alter/kill pathogens including bacteria which are within the ranges discloses by the applicant for altering/killing SARS-CoV-2 [pars. 0123-0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the light source of Jambor to be a light source emitting light with the known wavelength and fluence taught by Soukos in order to kill bacteria which would also kill SARS-CoV-2.

[Claim 29] Jambor discloses the mouthpiece (clamping means) for protecting and securing the light guide but does not disclose a bite guard.
Soukos discloses an analogous illumination device (device for delivering light to the oral cavity of a subject, Figs. 1-4 #10) [par. 0055] comprising: at least one light source (Figs. 1-4 #12) configured to emit light with a radiant flux (luminous power) [par. 0078], wherein the at least one light source is arranged to irradiate the light on tissue within a body cavity (oral cavity) [pars. 0006, 0055]; a light guide (light distributor, Figs. 1-4 #20) configured to receive the light from the at least one light source (the light distributor may include any component capable of distributing light from a light source to the oral cavity, including but not limited to light pipes and light guides) [par. 0059]; and a light guide positioner (bitewing, Fig. 2 #32) that is configured to protect and secure the light guide for providing the light to the tissue within the body cavity (the bitewing may be attached to a light distributor, e.g. light tube or light guide, to correctly position the light distributor over the area to be treated to provide efficient distribution of light) [pars. 0060, 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mouthpiece (clamping means) of Jambor by including a bite guard (bite wing) as taught by Soukous in order to improve the ability to position light emission with respect to the targeted tissue.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,463,873) in view of Frost (US 9,180,308 B1).

[Claim 31] Yang discloses an illumination device (phototherapeutic system for providing phototherapy inside a user’s mouth) [abstract] comprising: 
at least one light source (radiation sources, Fig. 22 #2240, 2250, 2260, which comprise radiation generator, Fig. 23 #2310) arranged to emit light with a radiant flux (radiation sources provide phototherapy light which inherently has radiant flux) [col. 23, line 58 - col. 24, line 21]; and 
a mouthpiece (mouth shield, Fig. 22 #2210 and Fig. 23 #2320) that is configured to engage with one or more surfaces of an oral cavity, wherein at least a portion of the mouthpiece is arranged to engage with back surfaces of teeth within the oral cavity (Biting the mouth shield may assist in keeping the user's mouth wide open while holding the position of the phototherapeutic device during the phototherapy, thus preventing the phototherapeutic device from slipping into, or being swallowed by the user into the user's digestive canal [col. 23, lines 12-19].  The mouth shield is configured such that the shield may settle between teeth when bitten, when between teeth the mouth shield would engage the back surfaces of teeth closest to the front of the mouth); 
wherein the at least one light source and the mouthpiece are arranged to provide the light to tissue of an oropharynx with an irradiance and the at least one light source and the mouthpiece are configured such that one or more portions of the light travel along a direct path from the at least one light source to the tissue of the oropharynx with an angle of incidence of 90 degrees with a tolerance of plus or minus 10 degrees (as shown in Figure 22, the projected illumination, Fig. 22 #2248, 2258, 2268, is directed in a directly toward the back of the mouth which would produce light with an angle of incidence of 90 degrees with respect to the oropharynx); and 

    PNG
    media_image2.png
    389
    793
    media_image2.png
    Greyscale

wherein the mouthpiece comprises a biting surface (the outer portion of the mouth shield).
Yang does not disclose a biting surface and a protrusion from the biting surface, wherein the protrusion is the portion of the mouthpiece that is arranged to engage with the back surfaces of teeth within the oral cavity.
Frost discloses an analogous illumination device for treating the oral cavity comprising a mouth piece (biteplate or mouthpiece, Fig. 3 #42).  The mouth piece comprises a biting surface (the depressed portion of the biteplate) and a protrusion from the biting surface (the back lip of the biteplate), and the protrusion is arranged to engage with the back surfaces of teeth (see annotated Figure 3 below).

    PNG
    media_image3.png
    289
    634
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the mouth shield taught by Yang with the biteplate taught by Frost in order to predictably secure the radiation source of Yang within the oral cavity.  The substitution constituting a simple substitution of one known light source positioning mouthpiece for another known light source positioning mouthpiece used for providing phototherapy within the oral cavity from light source indexed to a desired depth in the oral cavity.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        04 October 2022